Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Steven Morgan, Appellant                            Appeal from the 5th District Court of
                                                    Bowie County, Texas (Tr. Ct. No.
No. 06-14-00199-CR         v.                       10F00084-5).        Opinion delivered by
                                                    *Justice Carter, Morriss and Moseley
The State of Texas, Appellee                        participating. *Sitting by Assignment.



       As stated in the Court’s opinion of this date, we find no error in the order of the court
below. We affirm the order of the trial court.
       We note that the appellant, Steven Morgan, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                     RENDERED MARCH 9, 2015
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk